Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 8/31/22.  Claims 1,2,5,6,9,12,13,15, are amended and claims 4 and 14 are cancelled.  Claim 20 is added.  Claims 1-3,5-13,15-20 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 112
Claims 10,11,13  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is vague and indefinite.  The claim is indirectly dependent from claim 1 in which the feature of “ series of crest and trough regions” is deleted.  Thus, it is unclear what is intended by the step of directing the dough to establish the seried of crest and through regions.  It is also unclear what is intended by the alternative “ and/or” because claim 1 is amended to limit to only tunnels.
In claim 11, the recitation of “ the series of crest and trough regions” lacks antecedent basis because the limitation is deleted from claim 1.
Claim 13 has the same problem as claim 11.
The new rejection is necessitated by amendment to claims 1 and  12.
Claim Rejections - 35 USC § 103
Claim(s) 1-3,5-13,15-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Goedeken ( 2005/0129821) in view of Miller ( 5538744) and Damsgard ( 2004/0151807).
For claims 1,20, Goedeken discloses a method for producing frozen dough product.  The method comprises the steps of forming a dough and freezing the dough to produce a frozen dough piece.  The dough is baked from frozen storage without a thawing or proofing step.  For claim 8, Goedeken discloses the frozen dough composition experiences additional leavening during baking.  Goedeken also discloses the yeast contributes to increasing raw specific volume of the dough prior to freezing, e.g. during a rest step.  Thus, the dough is partially fermented before baking. The dough is formed by mixing dough ingredients, followed by a rest step and prior to further processing such as sheeting or dividing and rounding, cutting to a desired size and shape.  The method may be applied to a broad range of dough products.  For claims 2, 3,9, Goedeken discloses the frozen dough is baked at temperature of between about 325-400 degrees F. The dough can be baked in any type of oven such as conventional, convection ovens.  For claim 12, Goedenken discloses a frozen dough products such as bread, rolls, crust, donuts.  A roll dough would have a main body, upper surface and lower surface.
( see paragraphs 0004-0007,0009,0059,0062,0066)
Goedeken does not disclose the topological features as in claims 1-3,6-7,11,12-13,15-20, the internal temperature and less time as in claims 9,20, the processing steps as in claim 10, the lower surface is substantially flat as in claim 5 and the dough piece is a biscuit as in claims 20,9.
Miller discloses a method for making a ridged dough.  The method comprises the steps of  preparing a dough and processing the dough with a means for providing ridges and valleys on the outer surface of the dough.  Miller discloses the ridges increase the surface area of the dough as compared to a dough lacking ridges.  The increased surface area of ridged dough permits greater moisture loss from the dough when it is cooked, since more of the dough surface is subjected to heat energy.  The increased moisture loss from the ridged dough during cooking results in a crust having a more rigid or crisp texture.  As the surface area of the dough increases, the rigidity or crispness of the crust generally increases.  The ridges can increase the surface area by any amount depending on the desired crust texture, thickness, shape, size and overall appearance of the cooked product.  The surface area of the dough is increased by between about 10-200, preferably 20-100.  In one preferred embodiment, the surface area of the dough in increased by about 35-45%.  The ridged dough can have any shape and may be made using techniques such as by sheeting a dough and rolling a pattern of ridges on the dough surface using a grooved dough roller or by stamping a pattern of ridges onto the dough surface.  Preferably, the ridged dough made by any method will have the increased surface area, cross-sectional area distribution and/or ridge-to-valley ratio parameters. ( see columns 1-3, col. 7 lines 1-10)
Damsgard discloses a method for making sweet cookie dough having an imprinted surface.  The dough is a freezer to oven dough.  The method comprises the steps of forming a dough cylinder, cutting the cylinder to provide individual dough pieces, transferring the pieces onto a movable conveyor and controllably applying an ornamental imprint on a surface of each individual pieces.  The dough pieces are carried by conveyor to an imprinting mechanism which includes an imprinting head.  The imprinting head includes one or more imprinting devices that may be movably operatively supported relative to the plane of conveyance of dough pieces.  The imprinting head can comprise linear stamping device.  The contacting face of the linear stamping device carries negative image of the intended imprint in the form of raised portions that will penetrate the individual dough pieces to form features such as channels, grooves, or other such imprinted areas and recesses that will form raised portions on the surface of the dough pieces.  Typical imprints are provided in the range of about 10-75% of the thickness of the dough pieces.  The imprint can provide textural properties to the surface of the dough pieces when they are baked.  For example, the presence of a three-dimensional imprint on the surface can create raised areas of the dough surface that are thinner than the remainder of the dough piece.  These raised areas can thus bake more quickly than the thicker portions of the dough pieces, thereby affecting the moisture level and mouthfeel of the cookie product, and providing a crusty baked cooked product.  The imprint also provides ornamental design to the dough pieces.  ( see paragraphs 0008,0010,0023-0024,0028,0039,0051,0052,0054,0059,0078,0082,0085,0089)
The ridges and valleys imprinted on surface of the dough disclosed in Miller are the same as the claimed crest and trough.  Damsgard discloses the imprints can be through varying thickness of the dough , preferably in the range of about 10-75% thickness of the dough.  Damsgard discloses the imprints can be of various features such as channels, grooves, or other such imprinted areas.  In paragraph 0054, Damsgard discloses that an ornamental design pattern having features of varying depths can be on the dough piece.  It would have been obvious to one skilled in the art to form the Goedeken dough to have various topological  feature including tunnel as an obvious matter of variation in design choice.  As shown in both Goedeken and Damsgard, various designs of imprint can be imparted on dough pieces. Miller discloses to impart ridges and valleys and Damsgard teaches to imprint various features such as channels, grooves or other such imprinted area. The selection of tunnels would have been an obvious matter of choice.   Damsgard discloses the imprints are provided in the range of about 10 to about 75% of the thickness of the dough pieces.  This disclosure indicates that the imprints are not on the surface of the dough and can be deep within the dough pieces.  When tunnels are placed deep within the dough pieces, they are spaced apart from the upper and lower surfaces.  It’s an inherent outcome depending on where the tunnels are placed and it’s a parameter that can readily be determined by one skilled in the art without undue experimentation.  One skilled in the art would have been motivated to  incorporate the feature of imprinting ridges and valleys as taught in Miller to the Goedeken dough to increase the surface area of the dough to allow for faster cooking and forming crust having more rigidity and crispness or to incorporate the feature of Damsgard for ornamental design. It would also have been obvious to incorporate both features to obtain both variation in design and increase in surface area for faster cooking.  For claims 3, ,17,18,19,Miller teaches the surface area increases by 10-200%.  Damsgard discloses channels and the depth can be from 10-75% of the thickness of the dough.  Thus, it is would have been obvious to one skilled in the art to vary the depth further depending on the appearance wanted in the dough.  This would have been an obvious matter of choice.  For claim 8, it is obvious that during baking the dough expand and causes the sealing of the channels when they are present.  Goedeken in view of Miller and Damsgard discloses dough comprising ridges and valleys or tunnels.  Thus, it is obvious the reduction in time as claimed is also present.  It would have been obvious to one skilled to make biscuit piece as an obvious matter of choice and to determine the appropriate internal temperature to obtain proper cooking of the product.  Such parameter can readily be determined by one skilled in the art.  Goedeken discloses the method is applicable to a broad range of product.  For claim 10, it would have been obvious to one skilled in the art to use the automatic system of conveyor, directing to an imprinting mechanism and cutting as taught in Damsgard to enhance the speed of processing. It would have been obvious to form product having a flat bottom surface as an obvious matter of choice.
Response to Arguments
Applicant's arguments filed 8/31/22 have been fully considered but they are not persuasive. 
In the response, applicant argues products in Damsgard do not have tunnels.  The examiner agrees that Damsgard does not disclose tunnels.  However, Damsgard teaches various imprints can be imparted on the dough.  Thus, it would have been readily obvious to one skilled in the art to put tunnels as an obvious variation in design choice.   Variation in appearance and configuration in food production is not uncommon.  Miller teaches to impart valley and ridges.  Damsgard teaches to impart grooves, channels, other imprints etc..  Dough products are known to come in different shapes and sizes.  For instance, cookies are available in animal shape, geometric shape, holiday shape etc..  Pasta is known to be available in different configuration  ranging from star to twisted to elbow etc..  Thus, changing the configuration of the dough would have been within the skill of one in the art depending on the design wanted.  Applicant further argues that claims 6 and 15 have been amended to require tunnels to be spaced from the upper and lower surfaces which further distinguishes over the prior art.  The examiner respectfully disagrees.  Damsgard discloses the imprints are provided in the range of about 10 to about 75% of the thickness of the dough pieces.  This disclosure indicates that the imprints are not on the surface of the dough and can be deep within the dough pieces.  When tunnels are placed deep within the dough pieces, they are spaced apart from the upper and lower surfaces.  It’s an inherent outcome depending on the location of the tunnels  and it’s a parameter that can readily be determined by one skilled in the art without undue experimentation.  Applicant further argues the features of claim 9 and new claim 20.  The examiner maintains her position that the reduction in cooking time is obviously inherent in the prior art because both Miller and Damsgard teach to impart topological features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 27, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793